Title: C. W. F. Dumas to the Commissioners: A Translation, 12 May 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague, 12 May 1778
      
      I will not refer to my dealings here with respect to your orders of 30 April until I am in a position to give you something more than a mere embryo. I keep a little record of my operations that you shall receive in due time. I will limit myself, therefore, to saying that I made a successful use of your ostensible letter of 10 April addressed to me. I have not yet been able to present the sealed letter because a westerly wind, coming from your quarters, brought a hindrance. Today another wind, from the same quarters brought something else, about which I am still ignorant but of which I will be told of tomorrow, concerning the matter. It will certainly not be my fault, nor that of our friend, nor that of his town, if this affair is delayed.
      In the meantime, here is some German news and an exerpt from a Rotterdam letter which contain some very interesting things. I have communicated them to the Grand Facteur who thanked me and made immediate use of them in a postscript to a letter he is sending today to his house.
      I have done so much preaching among our friends in this country that they have finally resolved to send a vessel directly to America, for a start. I gave them good lists and instructions, and promised to highly recommend them over there in the hope that the government where they land will consider my recommendation. They are brave Dutchmen. They will not take on insurance in order that the operation may remain more secret. That is courageous of them. I am, with all my respect and zeal, gentlemen, your very humble and very obedient servant
      
       D
      
     